DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 6/3/2022 have been entered, wherein claims 1-16 and 18-20 are pending. The previous drawing objections, claim objections, 35 USC 112 rejections and 35 USC 112(f) interpretations have been withdrawn. 
Examiner’s Comment
	2. Mies (US PGPUB 20180128596) is very similar to the claimed invention (fig. 2). However, it is not precisely clear to the examiner if this document was subject to an obligation of assignment, or owned, by the same person. Specifically, the instant applicant is Klingelnberg GmbH while the applicant of US PGPUB 20180128596 is Klingelnberg AG. Overall, it is not precisely clear if Mies qualifies as prior art or receives the 102(b)(2)(C) exception. 
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori (JP 2627913) in view of Zhang (US PGPUB 20180128608).
Regarding claim 1, Masanori teaches a method comprising: 
rotary driving a grinding tool about a tool spindle axis of an apparatus (fig. 1, page 3 of the attached translation, first two paragraphs), 
performing a test using an optical testing apparatus (fig. 1; The detection unit 42, first monitor means 22, first light emitting element 30, first light receiving element and light transmission means 36 and 38 are being interpreted as the optical testing apparatus) configured to at least partially irradiate the grinding tool during the rotary driving step with light which emanates from an emitter of the optical testing apparatus such that at least part of the light is reflected by the grinding tool in a direction of a sensor of the optical testing apparatus, wherein the sensor is adapted to provide test information (page 4 of the attached translation, second paragraph from bottom), 
processing such test information using a computing device and determining macroscopic basic information in the form of a 2-dimensional model of the grinding tool (page 8 of the attached translation, last two paragraphs, through page 9 of the attached translation, first 6 paragraphs; Masanori teaches the data is processed and displayed on a screen. Additionally, Masanori teaches a reference line is also displayed on the screen. By examining the distance between the outer peripheral edge of the blade during processing and the above-mentioned reference line, the wear amount of the blade can be easily known. Overall, Masanori teaches measuring a part for wear). 
Masanori may not explicitly teach creating a 3-dimensional vector model of the grinding tool, and performing a computer-aided comparison of the vector model with a target vector model located in a memory and determining deviations between the vector model and the target vector model.  
However, Zhang teaches a method for evaluating dimensions and sizing, which includes the following steps:
Scanning a workpiece and building up an actual model of the workpiece via scanned data [0034]
Overlapping the actual model of the workpiece with a standard 3D model [0035]
Selecting a section of the overlapped model to compare. Sections of one position or multiple positions can be selected to compare. Further, Zhang teaches multiple assistant faces are selected to compare, thus the measurement accuracy can be improved [0036]
Judging if the point on the actual model section exceeds a tolerance zone selected on the actual model [0037]

Additionally, Zhang teaches the data can be acquired through optical, ray, electromagnetic, electronic beam and other measuring and scanning devices with three-dimensional digital imaging ability [0034]. Overall, Zhang teaches measuring a part for wear and collecting data to build up a 3D model and examine wear in multiple directions. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Masanori to incorporate the teachings of Zhang to provide a method comprising performing a test using an optical testing apparatus, processing such test information using a computing device and determining macroscopic basic information in the form of a 3D vector model of the grinding tool, and performing a computer aided comparison of the vector model with a target vector model located in a memory and determining deviations between the vector model and the target vector model. Specifically, it would have been obvious to modify Masanori’s 2D inspection method to a 3D inspection method. Doing so would have been a simple substitution for one known evaluation method (3D evaluation method) for another known evaluation method in order to provide the predictable results of determining the degree of wear and/or magnitude of chipping of the tool. Additionally, doing so would allow the device to continue to detect wear which can occur on all sides and directions and additionally allow the device to detect new defects that can’t be detected in 2D such as pitting. 
Regarding claim 2, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 1. Additionally, Masanori in view of Zhang teaches wherein the macroscopic basic information includes information relating to at least one of the following: 
diameter of the grinding tool (the scanned actual model includes information relating to diameter of the grinding tool), 
width of the grinding tool, one or more of pitch or slope of the grinding tool, profile angle of the grinding tool, profile thickness of the grinding tool, or point radius of the grinding tool (The claim language states “at least one of”. Therefore, the prior art is not required to teach these limitations).  
Regarding claim 3, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 1. Additionally, Masanori in view of Zhang teaches wherein the 3-dimensional vector model defines the grinding tool at least by a base body thereof (Masanori, as modified, teaches a method wherein a scanned actual model of the grinding tool is created. Therefore, Masanori, as modified, teaches the scanned actual model defines the grinding tool at least by a base body thereof).  
Regarding claim 4, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 1. Additionally, Masanori in view of Zhang teaches wherein the 3-dimensional vector model defines the grinding tool at least by edges of a base body thereof (Masanori, as modified, teaches a method wherein a scanned actual model of the grinding tool is created. Therefore, Masanori, as modified, teaches the scanned actual model defines the grinding tool at least by edges of a base body thereof).  
Regarding claim 5, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 1. Additionally, Masanori in view of Zhang teaches further including determining at least a first partial surface of the grinding tool based on the 3-dimensional vector model, and then setting said first partial surface of the grinding tool in relation to a corresponding first partial surface of the target vector model (Masanori, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 6, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 5. Additionally, Masanori in view of Zhang teaches further including calculating a local deviation of the first partial surface of the grinding tool from the corresponding first partial surface of the target vector model after said setting step (Masanori, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
	Regarding claim 7, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 2. Additionally, Masanori in view of Zhang teaches wherein the 3-dimensional vector model defines the grinding tool at least by a base body thereof (Masanori, as modified, teaches a method wherein a scanned actual model of the grinding tool is created. Therefore, Masanori, as modified, teaches the scanned actual model defines the grinding tool at least by a base body thereof).  
	Regarding claim 8, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 2. Additionally, Masanori in view of Zhang teaches wherein the 3-dimensional vector model defines the grinding tool at least by edges of a base body thereof (Masanori, as modified, teaches a method wherein a scanned actual model of the grinding tool is created. Therefore, Masanori, as modified, teaches the scanned actual model defines the grinding tool at least by edges of a base body thereof).  
	Regarding claim 9, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 2. Additionally, Masanori in view of Zhang teaches further including determining at least a first partial surface of the grinding tool based on the 3-dimensional vector model, and then setting said first partial surface of the grinding tool in relation to a corresponding first partial surface of the target vector model (Masanori, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 10, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 9. Additionally, Masanori in view of Zhang teaches further including calculating a local deviation of the first partial surface of the grinding tool from the corresponding first partial surface of the target vector model after said setting step (Masanori, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 11, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 3. Additionally, Masanori in view of Zhang teaches further including determining at least a first partial surface of the grinding tool based on the 3-dimensional vector model, and setting said first partial surface of the grinding tool in relation to a corresponding first partial surface of the target vector model (Masanori, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 12, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 11. Additionally, Masanori in view of Zhang teaches further including calculating a local deviation of the first partial surface of the grinding tool from the corresponding first partial surface of the target vector model after said setting step (Masanori, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 13, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 4. Additionally, Masanori in view of Zhang teaches further including determining at least a first partial surface of the grinding tool based on the 3-dimensional -4- MEl 40139238v.1Application No. 16/242,092Attorney Docket No. 115042.00068 vector model, and setting said first partial surface of the grinding tool in relation to a corresponding first partial surface of the target vector model (Masanori, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 16, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 1. Additionally, Masanori in view of Zhang teaches including performing the method using (1) a grinding machine configured for grinding a workpiece with the grinding tool (Masanori, as modified, teaches a grinding machine configured for grinding a workpiece with the grinding tool), or (2) a measuring device (The claim language states the word “or”. Therefore, the prior art is not required to teach this limitation).  
Regarding claim 18, Masanori teaches an apparatus comprising: 
a rotationally drivable receptacle configured to receive and rotatably drive a grinding tool (fig. 1, page 3 of the attached translation, first two paragraphs), 
an optical testing apparatus (fig. 1; The detection unit 42, first monitor means 22, first light emitting element 30, first light receiving element and light transmission means 36 and 38 are being interpreted as the optical testing apparatus) configured to, while the grinding tool is being rotatably driven, at least partially irradiate the grinding tool with light emanating from an emitter of the optical testing apparatus such that at least a portion of the light is reflectable by the grinding tool in a direction towards a sensor of the optical testing apparatus, wherein the sensor is adapted to provide test information (page 4 of the attached translation, second paragraph from bottom), 
a computing device configured to process the test information and to determine a 2-dimensional model of the grinding tool (page 8 of the attached translation, last two paragraphs, through page 9 of the attached translation, first 6 paragraphs; Masanori teaches the data is processed and displayed on a screen. Additionally, Masanori teaches a reference line is also displayed on the screen. By examining the distance between the outer peripheral edge of the blade during processing and the above-mentioned reference line, the wear amount of the blade can be easily known. Overall, Masanori teaches measuring a part for wear)
Masanori may not explicitly teach creating a 3- dimensional vector model of the grinding tool from macroscopic basic information, 
a memory configured to store a target vector model, and 
a computing device configured to compare the vector model with the target vector model and to determine deviations between the vector model and the target vector models.  
However, Zhang teaches a method for evaluating dimensions and sizing, which includes the following steps:
Scanning a workpiece and building up an actual model of the workpiece via scanned data [0034]
Overlapping the actual model of the workpiece with a standard 3D model [0035]
Selecting a section of the overlapped model to compare. Sections of one position or multiple positions can be selected to compare. Further, Zhang teaches multiple assistant faces are selected to compare, thus the measurement accuracy can be improved [0036]
Judging if the point on the actual model section exceeds a tolerance zone selected on the actual model [0037]

Additionally, Zhang teaches the data can be acquired through optical, ray, electromagnetic, electronic beam and other measuring and scanning devices with three-dimensional digital imaging ability [0034]. Zhang also teaches the data can be outputted to a computer to analyze and apply [0045]. Overall, Zhang teaches measuring a part for wear and collecting data to build up a 3D model and examine wear in multiple directions. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Masanori to incorporate the teachings of Zhang to provide an apparatus comprising an optical testing apparatus, a computing device configured to process the test information and to determine a 3D vector model of the grinding tool from macroscopic base information, a memory configured to store a target vector model, and a computing device configured to compare the vector model with the target vector model and to determine deviations between the vector model and the target vector model. Specifically, it would have been obvious to modify Masanori’s 2D inspection method to a 3D inspection method. Doing so would have been a simple substitution for one known evaluation method (3D evaluation method) for another known evaluation method in order to provide the predictable results of determining the degree of wear and/or magnitude of chipping of the tool. Additionally, doing so would allow the device to continue to detect wear which can occur on all sides and directions and additionally allow the device to detect new defects that can’t be detected in 2D such as pitting. 
Regarding claim 19, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 18. Additionally, Masanori in view of Zhang teaches wherein the apparatus defines a coordinate measuring device configured for testing the grinding tool (Zhang teaches the instrument can realize the section scanning and measurement of the object on a special measurement device through upgrading and transformation and also realize measurement of various objects by mounting a rotating accessory on a general three-coordinate measuring machine [0045]. Further, it would have been obvious to modify Masanori in view of Zhang to include a three-coordinate measuring machine in order to provide additional utility to the device and allow the device to function as intended).  
Regarding claim 20, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 18. Additionally, Masanori in view of Zhang teaches wherein the apparatus defines a grinding machine configured for grinding a workpiece with the grinding tool and for testing the grinding tool (Masanori, as modified, teaches wherein the apparatus defines a grinding machine configured for grinding a workpiece with the grinding tool and for testing the grinding tool).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori (JP 2627913) in view of Zhang (US PGPUB 20180128608) as applied to claim 1 above, and further in view of Himmelsbach (US PGPUB 20080194186).
Regarding claims 14 and 15, Masanori in view of Zhang teaches the claimed invention as rejected above in claim 1. Masanori in view of Zhang may not explicitly teach wherein the grinding tool is a galvanically coated grinding tool, wherein the grinding tool is a galvanic grinding wheel, a galvanic grinding worm or a galvanic cup wheel.  
However, Himmelsbach teaches a clamping device comprising a centering device on a grinding spindle rotor wherein even galvanically covered CBN grinding wheels can be used. Overall, Himmelsbach teaches galvanically covered grinding wheels are known in the art.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Masanori in view of Zhang to incorporate the teachings of Himmelsbach to provide wherein the grinding tool is a galvanically coated grinding tool, wherein the grinding tool is a galvanic grinding wheel. Specifically, it would have been obvious to replace Masanori’s grinding wheel with a galvanically covered grinding wheel. Doing so would have been a simple substitution for one known grinding wheel for another known grinding wheel in order to provide the predictable result of grinding a workpiece. Additionally, doing so would allow the device to function as intended. 
Response to Arguments
4. Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. 
Applicant makes several arguments directed towards Sekiya not teaching the claim language. However, Sekiya is no longer relied upon to teach the claim language. Rather, Masanori in view of Zhang is relied upon to teach the claim language. See above rejection for more details. 
Applicant argues one of ordinary skill in the art would not replace a cutting blade with a grinding wheel. Specifically, applicant argues a grinding wheel is much thicker than a cutting blade and that the effect of the grinding wheel’s coating on the wafer is unknown and unpredictable. The examiner respectfully disagrees. It would have been obvious to properly size the new grinding wheel when incorporating it. Doing so would allow the device to continue to function as intended. Additionally, the new grinding wheel would be capable of performing the function of the machine. Specifically, the new grinding wheel would be capable of cutting the wafers. Therefore, it would not significantly change the principle of operation. See above rejection for more details. 
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723               

/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723